Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ELECTION/RESTRICTION
This application contains claims directed to the following patentably distinct species: Group I, embodiments directed to DNA explorer GUIs for visual exploration of an individual’s genetic propensities induced by genetic variants, and Group II, embodiments directed to tertiary analysis of genomic data. A description of each group follows.
I.	IDENTIFICATION OF SPECIES
Group I
Group I comprises all of the disclosed and claimed embodiments of DNA explorer GUIs for visual exploration of an individual’s genetic propensities induced by genetic variants, and includes paragraphs 80–111 and 114–122, any figure mentioned therein (including at least figures 6–20), claims 1–3, the additional subject matter that claims 7 and 8 add to claim 4 (but excluding the subject matter of claim 4 itself), and any subject matter believed to fall within the scope of those claims within the materials that are incorporated by reference in paragraphs 1–23. Group I is classified in G16B 45/00.
Group II
Group II comprises all of the disclosed and claimed embodiments directed processing and tertiary analysis of genomic data, and includes paragraphs 56–79, any figure mentioned therein (including at least figures 1–5), claims 4–6 and 9–17, and any subject matter believed to fall within the scope of those claims within the materials that are incorporated by reference in paragraphs 1–23. Group II is classified in G06F 16/134.
Unclaimed Species
The Applicant is advised that unclaimed species not identified as being part of either of the above two groups, including the “poly-omics pipeline” 2100 and “AI Training” 2200 mentioned in paragraphs 112–113, are non-elected by original presentation of the claims.
II.	JUSTIFICATION FOR RESTRICTION
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, the group II invention does not have any of the displays or selection means disclosed and claimed for group I, while group I does not disclose or claim any of the distributed indexing and/or parallel computing strategies disclosed and claimed for group II.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (1) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification and (2) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
III.	INSTRUCTIONS FOR REPLY
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/​patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176